UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-3722 ATLANTIC AMERICAN CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1027114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4370 Peachtree Road, N.E., Atlanta, Georgia (Address of principal executive offices) (Zip Code) (404) 266-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ The total number of shares of the registrant's Common Stock, $1 par value, outstanding on May 7, 2013, was 21,381,797. ATLANTIC AMERICAN CORPORATION TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements: Condensed Consolidated Balance Sheets at March 31, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Shareholders’ Equity for the three months ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 23 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 25 Signatures 26 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) ASSETS Unaudited March 31, December 31, Cash and cash equivalents $ $ Investments: Fixed maturities (cost: $199,555and $201,986) Common and non-redeemable preferred stocks (cost: $10,477 and $10,477) Other invested assets (cost: $617 and $565) Policy loans Real estate 38 38 Investment in unconsolidated trusts Total investments Receivables: Reinsurance Insurance premiums and other (net of allowance for doubtful accounts: $364 and $379) Deferred acquisition costs Other assets Goodwill Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Insurance reserves and policyholder funds: Future policy benefits $ $ Unearned premiums Losses and claims Other policy liabilities Total insurance reserves and policyholder funds Accounts payable and accrued expenses Deferred income taxes, net Junior subordinated debenture obligations Total liabilities Commitments and contingencies (Note 8) Shareholders’ equity: Preferred stock, $1 par, 4,000,000 shares authorized; Series D preferred, 70,000 shares issued and outstanding; $7,000 redemption value 70 70 Common stock, $1 par, 50,000,000 shares authorized; shares issued: 22,400,894; shares outstanding: 21,135,574 and 21,216,542 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost: 1,265,320 and 1,184,352 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; Dollars in thousands, except per share data) Three Months Ended March 31, Revenue: Insurance premiums $ $ Investment income Realized investment gains, net Other income 48 29 Total revenue Benefits and expenses: Insurance benefits and losses incurred Commissions and underwriting expenses Interest expense Other expense Total benefits and expenses Income before income taxes Income tax expense 89 63 Net income Preferred stock dividends ) ) Net income applicable to common shareholders $ $ Earnings per common share (basic and diluted) $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited; Dollars in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income (loss): Available-for-sale securities: Gross unrealized holding loss arising in the period ) ) Related income tax effect Less: reclassification adjustment for net realized gains included in net income (1) ) ) Related income tax effect (2) Net effect on other comprehensive loss ) ) Derivative financial instrument: Fair value adjustment to derivative financial instrument Related income tax effect ) ) Net effect on other comprehensive income 92 99 Total other comprehensive loss, net of tax ) ) Total comprehensive income (loss) $ ) $ Realized gains on available-for-sale securities recognized in realized investment gains, net on the accompanying condensed consolidated statements of operations. Income tax effect on reclassification adjustment for net realized gains included in income tax expense on the accompanying condensed consolidated statements of operations. The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents ATLANTIC AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited; Dollars in thousands) Three Months Ended March 31, 2013 Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Balance, December 31, 2012 $
